UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1552



SUHAIL AKHTAR,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-204-705)


Submitted:   January 9, 2008                 Decided:   April 1, 2008


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael W. Lin, BRAVERMAN & LIN, P.C., Arlington, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Daniel
E. Goldman, Senior Litigation Counsel, Mona Maria Yousif, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Suhail   Akhtar,     a    native    and    citizen    of     Pakistan,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) finding that Akhtar is an arriving alien under 8

C.F.R.    §    1001.1(q)     (2007),      and    as     such,   under      8    C.F.R.

§    1245.2(a)(1)(ii)      (2007),        the    immigration       judge       had   no

jurisdiction to adjudicate Akhtar’s application for adjustment of

status.

              We agree with the Board that, under 8 C.F.R. § 1001(q),

Akhtar is clearly an arriving alien seeking admission to the United

States as defined in 8 U.S.C. § 1101(a)(13)(B) (2000).                               The

applicable      regulation      clearly    provides      that   (subject        to   an

exception not relevant here) “[i]n the case of an arriving alien

who is placed in removal proceedings, the immigration judge does

not have jurisdiction to adjudicate any application for adjustment

of    status     filed     by     the     arriving       alien.”           8    C.F.R.

§ 1245.2(a)(1)(ii); see also 8 C.F.R. § 245.2(a)(1) (2007) (stating

that the United States Citizenship and Immigration Services “has

jurisdiction to adjudicate an application for adjustment of status

filed by any alien, unless the immigration judge has jurisdiction

to adjudicate the application under [the exception set forth in] 8

C.F.R. § 1245.2(a)(1)”).*


      *
     To the extent that Akhtar seeks to challenge the validity of
8 C.F.R. § 1245(a)(4)(ii)(B) (2007), his failure to raise this
claim before the Board deprives us of jurisdiction.      8 U.S.C.

                                        - 2 -
     We also hold that the Board did not abuse its discretion in

denying Akhtar’s motion to remand proceedings to the immigration

judge.   See Obioha v. Gonzales, 431 F.3d 400, 408 (4th Cir. 2005)

(standard of review of denial of motion to remand).   Therefore, we

deny the petition for review.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




§ 1252(d)(1) (2000).

                               - 3 -